Filed Pursuant to Rule 497(e) 1933 Act File No. 033-07305 1940 Act File No. 811-07685 FRONTEGRA FUNDS, INC. On behalf of Frontegra Funds, Inc. (the “Company”) and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, dated January 12, 2012, to the Prospectus for the Frontegra Funds, which was filed pursuant to Rule 497(e) on January 12, 2012.The purpose of this filing is to submit the 497(e) filing dated January 12, 2012 in XBRL for the applicable Frontegra Funds. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
